REED, District Judge,
concurring:
I write separately to explain the bases for my concurrence with the majority.
Only one of Porter’s pre-trial motions in limine was based on Rule 26(a); the other motion was based on his document requests and interrogatories. Some of the evidence that Porter argues should not have been admitted or mentioned at trial appears to have been within the scope of his discovery requests. Nevertheless, Porter’s pre-trial motions simply did not address this evidence. Thus, while job order number accounting documents might well have been relevant to Porter’s allegations of pretext, there is no evidence that these documents were guidelines or policies. Because “the substance of the objection [had not] been thoroughly explored during the hearing on the motion in limine,” Scott v. Ross, 140 F.3d 1275, 1285 (9th Cir.1998), and because the trial court had not made a “definitive ruling” regarding any of the evidence, Elsayed Mukhtar v. California State University, Hayward, 299 F.3d 1053, 1062-3 (9th Cir.2002), Porter was not relieved of his obligation to make contemporaneous objections at trial. The admission of the evidence at trial without objection was not plain error and the decision not to strike the evidence after trial pursuant to an untimely motion was not an abuse of discretion. In my view, had Porter made timely objections at trial we would confront a very different situation. If the majority is suggesting that we can conclude that the results would necessarily be the same, I disagree.
I also concur with the majority in concluding that the district court’s findings with respect to Porter’s retaliation claim were not clearly erroneous. I note, however, that in my view the record does not support the majority’s apparent conclusion that Porter’s entire chain of command was specifically responsible for the accuracy of his timecard. Further, distributing a disciplinary or quasi-disciplinary letter to a civilian military employee’s entire chain of command could, in other circumstances, constitute retaliation. Here, however, although the practice was subsequently changed, at the time it was the practice to distribute personnel letters in this way. There is no evidence that this practice was adopted with Porter in mind.
With these observations and caveats, I join the majority opinion.